Case 21-03000-sgj Doc 4-10 Filed 01/06/21   Entered 01/06/21 17:11:40   Page 1 of 3




                               EXHIBIT 10
Case 21-03000-sgj Doc 4-10 Filed 01/06/21               Entered 01/06/21 17:11:40        Page 2 of 3




                                                                                       R. Charles Miller
                                                                                          202.778.9372
                                                                             chuck.miller@klgates.com

                                           December 31, 2020

Jeffrey N. Pomerantz
Ira D. Kharasch
John A. Morris
Gregory V. Demo
Hayley R. Winograd
Pachulski Stang Ziehl & Jones, LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067

         Re: Termination of Dondero access to office and services

Dear Counsel:

         We are writing to you on behalf of our clients Highland Capital Management Fund Advisors, L.P.
(“HMCFA”) and NexPoint Advisors, L.P. (“NexPoint”, and together with HCMFA, the “Advisors”), and
Highland Income Fund, NexPoint Strategic Opportunities Fund, NexPoint Capital, Inc. and the other
retail funds advised by the Advisors (together, the “Funds”).

         We have been provided a copy of your December 23, 2020 letter to Mr. Lynn regarding the
termination of Mr. Dondero’s access to the office and services. We are extremely concerned that the
loss of such access by Mr. Dondero could have serious effects for our clients and do unintended damage
to their interests. In particular, the Funds, many of which are publicly-listed, registered with and
regulated by the Securities and Exchange Commission, and have thousands of shareholders, may be
economically disadvantaged to the extent that the Debtor’s actions deny Mr. Dondero the access and
ability to provide the necessary and contractual services to them.

        Mr. Dondero is portfolio manager and/or officer of various entities which occupy space in the
premises and have shared access to email accounts, computers and other relevant material pursuant to
the terms of various shared services agreements (the “Agreements”), which the Debtor has not rejected
and for which such entities pay the Debtor significant fees. We are not aware of any provisions under
the Agreements which give the Debtor the power to determine which employees of NexPoint Advisors,


308572964.2
Case 21-03000-sgj Doc 4-10 Filed 01/06/21               Entered 01/06/21 17:11:40          Page 3 of 3
                                                                                    December 30, 2020
                                                                                              Page 2

L.P. and other entities may enter the premises or have access to the email and related systems. If there
are, please direct us to those provisions. The Debtor has given written notice to the Advisors and the
Funds that the Agreements will remain in place until January 31, 2021, at which time they will
terminate, and our clients have been and are acting in reliance on those written representations from
the Debtor.

         Mr. Dondero is the lead (and in some cases the sole) portfolio manager for certain of the Funds.
He is intimately involved in the day-to-day operations and investment decisions regarding those Funds
and in the operations of the Advisors. We believe that denying Mr. Dondero access to the premises,
email and related systems will materially and adversely affect the function and reputation of the
Advisors and the Funds. We ask that the Debtor reconsider its position refusing Mr. Dondero necessary
access to the email, operating systems and building required to serve the Funds and the Advisors.



         Sincerely,

         /s R. Charles Miller

         R. Charles Miller



Cc:

D. Michael Lynn (via email)




308572964.2
